DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6th, 2021 has been entered.

Response to Amendment
Applicant's amendments filed December 6th, 2021 have been entered. Claims 1 and 24-25 have been amended. Claim 30 has been cancelled.

The Section 103 rejections made in the Office action mailed August 6th, 2021 have been withdrawn due to Applicant’s amendments and the Examiner’s amendment as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Paul Zarek on January 28th, 2022.

The application has been amended as follows: 

i.	a support layer having an upper surface and a lower surface, wherein the support layer comprises at least one reinforcement layer; 
ii.	a foamed layer having an upper surface and a lower surface, the lower surface of the foamed layer provided adjacent, and adherent to the upper surface of the support layer, the upper surface of the foamed layer comprising a discontinuous chemically embossed relief pattern, wherein the discontinuous chemically embossed relief pattern comprises indentations formed by stacked dots of a digitally printed material comprising a radiation-curable binder material and a foam inhibiting agent;
iii.	a printed decorative layer adhered to the upper surface of the foamed layer; 
iv.	at least one wear resistant layer provided adjacent and adhered to the decorative layer, wherein the wear resistant layer comprises a transparent polyvinyl chloride layer, wherein a peel strength is exhibited between the decorative layer and the wear resistant layer between 40 to 100 N/50 mm, when measured for complete product build-up including the wear resistant layer and determined according to EN [[NE]] 431:1994; and optionally
v.	a backing layer provided adjacent and adhered to the lower surface of the support layer.

24.	The multi-layer sheet according to claim 19, wherein the decorative layer comprises continuously or discontinuously deposited ink forming the decorative image.

 24, wherein the decorative layer comprises digitally printed dots of ink forming the decorative image.

29.	A multi-layered sheet-like substrate suitable for being processed into a multi-layered sheet floor covering exhibiting a three-dimensional surface relief and having a decorative image, comprising:
	i.	a support layer having an upper surface and a lower surface, wherein the support layer comprises at least one reinforcement layer;
	ii.	a foamable layer having an upper surface and a lower surface, the lower surface of the foamable layer provided adjacent and adherent to the upper surface of the support layer
	iii.	a discontinuous chemical embossing pattern comprising a radiation-curable binder material and a foam inhibiting agent, wherein upon being processed the foamable layer is converted to a foamed layer, an upper surface of the foamed layer comprising a discontinuous chemically embossed relief pattern comprising indentations formed by the stacked dots of the digitally printed material;
	iv.	a printed decorative layer adhered to the upper surface of the foamable layer; and
	v.	at least one wear resistant layer provided adjacent to and adhered to the decorative layer, wherein the wear resistant layer comprises a transparent polyvinyl chloride layer, wherein a peel strength is exhibited between the decorative layer and the wear resistant layer between 40 to 100 N/50 mm, when measured for complete product build-up including the wear resistant layer and determined according to EN 431:1994; and optionally
	vi.	a backing layer provided adjacent and adhered to the lower surface of the support layer.

30.	(Cancelled)

31.	The multi-layered sheet-like substrate according to claim 29 [[30]], wherein the binder material comprises an acrylate.

32.	The multi-layered sheet-like substrate according to claim 29 [[30]], wherein the foam inhibiting agent is present in the digitally printed material at a concentration of 1 to 20 wt.% by weight of the digitally printed material.

33.	The multi-layered sheet-like substrate according to claim 29 [[30]], wherein the digitally printed material comprises an ink, or wherein the digitally printed material is free from ink.

34.	The multi-layered sheet-like substrate according to claim 29 [[30]], wherein the decorative layer comprises continuously or discontinuously deposited ink forming the decorative image.

35.	The multi-layered sheet-like substrate according to claim 34 [[30]], wherein the decorative layer comprises digitally printed dots of ink forming the decorative image.

37.	The multi-layered sheet-like substrate according to claim 29 [[30]], wherein the resolution of the chemical embossing relief pattern is in the range of from 100 to 1200 DPI.

40.	A process of preparing a multi-layered sheet floor covering according to claim 19, comprising the steps of:
	i.	providing the support layer having the upper and the lower surface;
	ii.	adhering a foamable layer to the upper surface of the support layer;
	iii.	applying a discontinuous chemical embossing pattern comprising the digitally printed material an upper surface of the foamable layer;
	iv.	applying the decorative layer to the upper surface of the foamable layer comprising the chemical embossing pattern; and
	v.	applying the at least one wear resistant layer provided adjacent and adhered to the decorative layer; and optionally
	vi.	applying the backing layer provided adjacent and adhered to the lower surface of the support layer.

41.	The process according to claim 40, wherein applying the decorative layer comprises continuously or discontinuously depositing ink to form the decorative image.

 41, wherein continuously or discontinuously depositing ink comprises digitally printing dots of ink

43.	The process according to claim 40, wherein the digitally printed material comprises the radiation-curable binder material, the foam inhibiting agent, and optionally a radiation-curable ink; and curing within 5 seconds after printing thereof.

44.	The process according to claim 42, wherein ink comprises radiation-curable ink, and curing within 5 seconds after printing thereof.

46.	The process according to claim 40, further comprisinga step of converting the foamable layer to the foamed layer, wherein the upper surface of the foamed layer comprises the discontinuous chemically embossed relief pattern comprising indentations formed by the stacked dots of the digitally printed material.

47.	The process according to claim 40 using a system, the system comprising:
	i.	a server;
	ii.	a database, operatively connected to the server and configured to store one or more patterns for deposition of the foam inhibiting agent to form the chemically embossed relief pattern;
	iii.	a module, operatively connected to the server, for uploading one or more customized patterns and for storing the patterns in the database; and
	iv.	a digital printer, operatively connected to the server, configured to print the one or more customized patterns forly embossing of the foamable layer.

48. (New) The multi-layer sheet according to claim 19, wherein the at least one reinforcement layer comprises a woven or non-woven layer impregnated with a synthetic material.


Explanation of Examiner’s Amendment
Claim 19 was amended to correct a typo (NE to EN) and an antecedent basis issue.
In order to rejoin withdrawn claims, claims 29, 31-35, 37, 40-44, and 46-47 were amended and clarified and claim 30 was cancelled.
Claim 29 was recommended to be formed as an independent claim incorporating all of the allowable elements of claim 19, rather than as a dependent claim due to it being an intermediate product forming the final product (claim 19). Its original dependent form “A multi-layered sheet-like substrate for being processed into a multi-layered sheet according to claim 19” is seen as an intended use type clause, rather than a phrase necessarily incorporating all of the allowable elements of claim 19.
Claims 40-44 & 46-47 were corrected for antecedent basis issues and clarification purposes (i.e. making them process claims).
Claim 47 as reformed as a process claim, rather than as an apparatus claim having similar issues to original claim 29.
Claim 48 was added for classification and clarification of invention. 

Election/Restrictions & Interview Summary
The restriction requirement among Groups I, II, III, and IV, as set forth in the Office action mailed on May 4th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is to be hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 29 and 31-38, directed to a multilayered sheet-like substrate, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. Furthermore, pursuant to the procedures set forth in MPEP § 821.04(B), claims 40-47, directed to processes of making 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 4th, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 19, 21-29, and 31-47 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Previous Office actions have been related to the teaching of a foamed layer comprising a chemically embossed relief pattern comprising indentations formed by stacked dots of digitally printed material comprising a radiation curable-binder material and a foam inhibiting agent as related to a multi-layered sheet comprising a support layer, aforementioned foamed layer, printed decorative layer, and at least one wear resistant layer.
Furthermore, a floor covering comprising the layers comprising a reinforced support layer, chemically embossed foam/foamable layer formed by a printed material causing preferential foaming in non-printed areas, a printed decorative layer, and a transparent PVC wear resistant layer is fairly well-
However, while both the floor covering comprising the layer structure/composition as claimed and the chemically embossed relief pattern formed comprising the materials and method as claimed are individually available in the prior art, but in combination as claimed form a multi-layered sheet that is novel and non-obvious in view of the discovered prior art, each element contributing in part to the overall allowability of the multi-layered sheet.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892. 
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
January 28th, 2022